Citation Nr: 0906227	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-03 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from June 1972 to June 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  In September 2008, the Board remanded the appeal 
for further development.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
is against finding that bilateral hearing loss was present 
in-service, sensorineural hearing loss manifested its self to 
a compensable degree in the first post-service year, or that 
bilateral hearing loss is related to service.

2.  The preponderance of the competent and credible evidence 
is against finding that tinnitus was present in-service or 
that tinnitus is related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated 
during military service nor may sensorineural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2008).

2.  Tinnitus was not incurred or aggravated during military 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that written notice provided in 
September 2004 and November 2004, prior to the appealed from 
rating decision, along with the notice provided in October 
2008 fulfills the provisions of 38 U.S.C.A. § 5103(a) 
including notice of the laws and regulations governing the 
assignment of disability ratings and effective dates as 
required by the United States Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

While notice of the laws and regulations governing the 
assignment of disability ratings and effective dates as 
required by the Court in Dingess, supra, was not provided 
before the June 2005 adjudication of the issues on appeal, 
the Board finds that providing the Veteran with this notice 
in October 2008 followed by a readjudication of the claims in 
the November 2008 supplemental statement of the case 
"cures" the timing problem associated with inadequate 
notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO has obtained and associated with the 
claims file all identified and available service and post-
service medical records including the claimant's records from 
Dr. Tahir Quyam.  In fact, in September 2004 and March 2005, 
the Veteran notified VA that he had no other evidence to file 
in support of his appeal.  The record also shows that the 
Veteran was afforded a number of VA examinations in 
connection with his appeal and the information obtained by 
those examiners is adequate to allow the Board to adjudicate 
the appeal.

In this regard, the Veteran reported that current hearing 
problems were caused by his working on the flight line and 
flying twin engine turboprop aircraft as a sensor specialist 
while in military service.  However, copies of his service 
personnel records do not appear in the claims file.  
Nevertheless, for the purposes of this decision, the Board 
accepts the Veteran's description of his duties in service, 
and the resulting noise exposure, as credible and accurate.  
Accordingly, adjudication of the current appeal may go 
forward without obtaining his service personnel records. 

The Board notes that the November 2008 VA examiner did not 
provide an answer to the Board's September 2008 remand 
question as to whether the Veteran's duties as a airborne 
sensor specialist exposed him to acoustic trauma.  
Nonetheless, the Board finds that adjudication of the appeal 
may go forward without an answer to this question because the 
November 2008 VA examiner substantially complied with the 
Board's remand directions.  See D'Aries v. Peake, 
22 Vet. App. 97 (2008); also see Stegall v. West, 
11 Vet. App. 268 (1998).  

Specifically, the November 2008 examiner provided an opinion 
as to the origins of the Veteran's hearing loss and tinnitus 
based on an examination of the claimant and a review of the 
record including the Veteran's claims that his hearing 
problems were caused by working on the flight line and flying 
twin engine turboprop aircraft as a sensor specialist while 
in military service.  The examiner also reviewed the 
Veteran's service treatment records that include records 
documenting his flight status (i.e., additional proof that he 
was exposed to airplane noise while in military service).  
The examiner based his conclusion as to the origins of these 
disabilities primarily on the fact that none of the 
audiological examinations, or any other service treatment 
record, reflected evidence of hearing loss or tinnitus.  It 
appears clear from the examiner's opinion that the lack of 
such findings in service was dispositive.  Therefore, 
although the VA examiner neither questioned nor confirmed 
that the Veteran was actually exposed to acoustic trauma, the 
Board finds that adjudication of the current appeal may go 
forward.

Accordingly, the Board finds that there are no identified, 
available, and pertinent evidence which is not currently part 
of the claims file.   Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Service Connection Claims

The Veteran contends that he has bilateral hearing loss and 
tinnitus due to working on the flight line and flying twin 
engine turboprop aircraft as a sensor specialist while in 
military service.  It is also requested that the Veteran be 
afforded the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Sensorineural hearing loss, if manifest to a 
degree of 10 percent within one year after separation from 
active duty, may be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309.  

With hearing loss claims, VA may only find hearing loss to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

Bilateral Hearing Loss

As to the bilateral hearing loss claim, the Board notes that 
the Veteran's service treatment records, which include 
audiological tests conducted at examinations in January 1972, 
February 1974, February 1975, and July 1975, show on occasion 
he had increased audiological thresholds, but are negative 
for a diagnosis of hearing loss as defined by VA.  See 
38 C.F.R. § 3.385.  Therefore, entitlement to service 
connection for bilateral hearing loss based on in-service 
incurrence must be denied.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  There is also no competent evidence 
showing that a hearing loss disability manifested to a 
compensable degree within one year of separation; thus, 
service connection is not warranted on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309.  

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes that there is no competent medical evidence 
in the record of a causal association or link between the 
post-service bilateral hearing loss and an established 
injury, disease, or event of service origin.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred therein).  In fact, the June 2005 and November 2008 
VA examiners both opined that current bilateral hearing loss 
was not due to service.  Both examiners reviewed the claims 
file, which includes the Veteran's written argument that his 
hearing problems were caused by working on the flight line 
and flying twin engine turboprop aircraft as a sensor 
specialist while in military service, and service treatment 
records that include records documenting his flight status 
(i.e., additional proof that he was exposed to airplane noise 
while in military service).  However, based primarily on the 
results of audiometric testing in service, the VA examiners 
found that it was unlikely that his current hearing loss 
disability is related to service.  The Board finds these 
opinions to be the most probative and persuasive evidence of 
record.

The Board has considered the Veteran's lay assertions of a 
continuity of symptomatology between his current disability 
and service.  In this regard, the Board acknowledges that the 
Veteran is competent to give evidence about what he sees and 
feels; for example, he is competent to report that he had 
problems hearing people talk since service.  See Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, the 
Veteran is not competent to diagnosis hearing loss as defined 
by VA because he does not have the required medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Moreover, his lay reports of having problems with 
hearing people talk since service are contrary to what is 
found in the in-service and post-service medical records 
including the February 1975 and July 1975 audiological 
examinations that took place around the time of his June 1975 
separation from military service.  In these circumstances, 
the Board gives more probative weight to the medical evidence 
of record, which is negative for complaints, diagnoses, or 
treatment for bilateral hearing loss for decades after 
service, than the Veteran's claims; and the opinions of the 
VA examiners, who concluded that it was unlikely that his 
current disability is related to service.  Therefore, 
entitlement to service connection for bilateral hearing loss 
based on post-service continuity of symptomatology must be 
denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for 
bilateral hearing loss.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303. 

Tinnitus

As to the tinnitus claim, the Board also notes that service 
treatment records, which include January 1972, February 1974, 
February 1975, and July 1975, examinations, are negative for 
complaints or a diagnosis of tinnitus.  Therefore, 
entitlement to service connection for tinnitus based on in-
service incurrence must be denied.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes that there is no competent and credible 
medical evidence of a causal association or link between the 
post-service allegations of having tinnitus and an 
established injury, disease, or event of service origin.  See 
Rabideau, supra.  In fact, the June 2005 and November 2008 VA 
examiners opined that tinnitus was not due to service after a 
review of the record on appeal which included the Veteran's 
claims that his hearing problems were caused by working on 
the flight line and flying twin engine turboprop aircraft as 
a sensor specialist while in military service and service 
treatment records that including records documenting his 
flight status (i.e., additional proof that he was exposed to 
airplane noise while in military service).

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board notes that, while the Veteran 
claimed to have a problem with ringing in his ears since 
service, the post-service record is also negative for a 
diagnosis of tinnitus by a healthcare professional. 

In this regard, the Board notes that in Charles v. Principi, 
16 Vet. App. 370, 374 (2002), the Court found that an 
appellant is competent to testify as to the existence of 
tinnitus because ringing in the ears is capable of lay 
observation.  Moreover, in Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007), the United States Court of 
Appeals for the Federal Circuit held, in part, that lay 
evidence is considered competent and sufficient to establish 
a diagnosis of a condition when a lay person is competent to 
identify the medical condition.  Therefore, the Board finds 
that the Veteran is competent to diagnose tinnitus.  Id.

Nevertheless, the Board must also consider whether or not the 
Veteran's allegations are credible.  In this regard, the 
Board notes that the Veteran's assertions regarding having a 
problem with ringing in his ears since service is contrary to 
what is found in the in-service and post-service medical 
records including the February 1975 and July 1975 
audiological examinations that took place around the time of 
his June 1975 separation from military service.  Both of 
those examinations are negative for complaints of ringing in 
the ears.

The Board is cognizant that it may not reject as not credible 
any uncorroborated statements merely because the 
contemporaneous medical evidence is silent as to complaints 
or treatment for the relevant condition or symptoms.  See 
Buchanan, 451 F. 3d at 1336-37.  However, this is not an 
instance in which the record is one of just general silence 
as to a particular issue.  To the contrary, the record shows 
that the Veteran underwent audiological examinations shortly 
prior to separation intended to test his hearing, and no 
complaints of ringing were reported.  The record also 
reflects an Ear, Nose, and Throat (ENT) consultation in March 
1975, which was conducted in response to his history of 
recurrent sore throat and tonsillitis.  No complaints were 
noted at that time.  Under these circumstances, the Board 
gives more credence to the medical evidence of record, which 
is negative for complaints, diagnoses, or treatment for 
ringing in the ears diagnosed as tinnitus for decades after 
service, and the medical opinions above, which found no 
relationship between his current tinnitus and service.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for 
tinnitus.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 



Conclusion

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
Veteran's claims, the doctrine is not for application.  See 
also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


